Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 28, 2021

The Court of Appeals hereby passes the following order:


A22A0180. HAKIM ABDULLAH v. SAINT JOHN MISSIONARY BAPTIST
    CHURCH et al.

      Hakim Abdullah, plaintiff in the defamation action below, appeals from an
order of the Superior Court of Camden County transferring the case from one judge
on that court to a different judge on the same court. The order, however, is not subject
to direct appeal.
      “Georgia law is well settled that the right to appeal is not constitutional, but
instead depends on statutory authority.” Duke v. State, 306 Ga. 171, 172 (1) (829
SE2d 348) (2019) (punctuation omitted). Under OCGA § 5-6-34 (a) (1), appeal may
be taken from a final judgment “where the case is no longer pending in the court
below[.]” If the case remains pending, compliance with the interlocutory appeal
procedure is generally required. See OCGA § 5-6-34 (b); Duke, 306 Ga. at 172.
      Because the case remains pending below, there was no final judgment as
defined in OCGA § 5-6-34 (a) (1). See Eidson v. Croutch, 337 Ga. App. 542, 544
(788 SE2d 129) (2016) (transfer order is not a final judgment as the case is still
pending below, such that interlocutory appeal procedure is required). Consequently,
Abdullah was required to comply with the interlocutory appeal procedure in order to
appeal. See OCGA § 5-6-34 (b); see generally In the Interest of W. L., 335 Ga. App.
561, 562 (782 SE2d 464) (2016) (order transferring case from one juvenile court to
another is not final and is thus subject to interlocutory appeal procedure, as the
transfer is a continuation of the same proceeding against the defendant). Abdullah’s
failure to follow the requisite procedure deprives us of jurisdiction to consider this
appeal, which is hereby DISMISSED. See Eidson, 337 Ga. App. at 543.

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    09/28/2021
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                        , Clerk.